DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2022 has been entered.
Response to Amendment
Claims 2-3, 5-7 are pending. Applicant amends claims 2, 3, 6, and 7, and cancels claims 1 and 4. 
Response to Arguments
Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive. 
	“Applicant submits that there is not sufficient disclosure in Numaguchi (U.S. 2017/0024934), Kurabayashi (U.S. 2019/0147658), and/or Mizuki (U.S. 2014/0379802), to support rejecting the pending claims.
	Numaguchi (U.S. 2017/0024934) discloses a system where two real bodies 120a, 120b are both located at a physical location (i.e., on play field 19) and corresponding virtual characters 202a, 202b, respectively, are displayed in a virtual space on a display 16. However, Numaguchi (U.S. 2017/0024934) fails to disclose:
	
	(i) acquiring a taken image obtained by shooting the first robotic device in motion with respect to a physical indication element located in the physical location; and
	
	(ii) generating a display image in which the virtual robot corresponding to the second robotic device is superimposed on the taken image obtained by shooting the first robotic device in the same virtual space, wherein the image includes playing field markings in the virtual space derived from physical markings disposed on the physical indication element, which are detected in the taken image.”
[Remarks, page 6, para 4-5]
First, applicant argues that the real bodies 120, and 120b are not located in different locations. However, it is taught in the NUMAGUCHI reference, that in networked mode of competition operation as depicted in fig. 10, robots 120a and 120b are indeed located in two different locations. In the description of fig. 10, NUMAGUCHI discloses, 
FIG. 10 is a diagram schematically illustrating an information transmission system in a mode in which a competition game is played by use of two information processing apparatuses interconnected via a network in the present embodiment.(Also see ¶0078 and ¶0079 in NAMAGUCHI)
 	Besides, from fig. 10, and associated disclosures of ¶0025, 0078-0079 of NUMAGUCHI, it is clear that real bodies 120a and 120b are located in two different physical locations, which are connected by network 18. In networked mode of operations real bodies 120a and 120b are location in two different physical locations, physically separated from one another, but connected logically to one another using network connection over the network 18.
	Applicant also submits that, “the virtual robot corresponding to the second robotic device is superimposed on the taken image obtained by shooting the first robotic device in the same virtual space” is not found. However, as pointed out in the previous office action,  from fig. 8 of NAMAGUCHI,  virtual robot corresponding to the second robotic device 202b is displayed superimposed on the image obtained by shooting the first robotic device, displayed as 202a. Likewise, in network chess game, pieces 210a-c that are operated by a remote user are superimposed on the virtual game board 212 of a virtual world, while 208a-c are operated by moving the real body 120a, 120b, and 120c arranged on the game board 214 of the real world, see fig 11, ¶0080-0086.
Applicant further submits that, “wherein the image includes playing field markings in the virtual space derived from physical markings disposed on the physical indication element, which are detected in the taken image.” is not found. However, NAMAGUCHI does teach this limitation. Referring to FIG. 11, there is shown a diagram illustrating relations between display images and real bodies in a competition game that is played through a network. This example assumes a board game such as chess, in which, in a screen 207, own pieces 208a, 208b, and 208c while opponent pieces 210a, 210b, and 210c are arranged on a game board 212 of a virtual world. It should be noted that an image with the game board 212 viewed from the reverse side is displayed on the screen of the opponent user -¶0080. Here, the virtual game board image 212 viewed by both players includes playing field markings of the chess board in the virtual space derived from physical chessboard markings disposed on the physical indication element, which are detected in the taken image. Therefore, it is understood that the image screen 207 includes playing field markings implemented in chess board markings, in the virtual space derived from physical markings disposed on the physical indication element marked on game board 214, which are detected in the taken image by camera 122 (¶0080-0082, abstract, ¶0032).
See detailed rejection below.
Claim Interpretation under - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
 	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
 This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“an acquisition unit”, “a virtual robot control unit”, “an image generating unit”, “a taken image acquiring unit”, “an operation data acquiring unit”, “an image output unit” in claims 2-3, 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 
Claim(s) 3, 2, 6-7 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by NUMAGUCHI et al. (2017/0024934; hereinafter Numaguchi).
                 Regarding claim 3, Numaguchi discloses an information processing device (units 10+16+122 in fig. 1, abstract) comprising:       
an acquisition unit (Camera 122 and communication block 20 and unit 22 in combination is understood as acquisition unit) configured to acquire operation data for expressing a real-time motion of a first robotic device located at a physical location (abstract; information processing is executed by capturing an action of moving by a user a thing existing in a real space (hereafter referred to as “a real body”) as a user operation and one where a real body is moved by an information processing apparatus as a result of information processing. An information processing apparatus 1 has real bodies 120a and 120b arranged on a play field 19, a camera 122, for taking images of the real bodies 120a and 120b, an information processing apparatus 10 for executing predetermined information processing, an input apparatus 14 for accepting a user operation as a general operating means, and a display apparatus 16 for displaying data outputted from the information processing apparatus 10 as an image, fig. 1, ¶0030-0032.
The real bodies 120a and 120b may be bodies of simple shapes as shown or bodies having more complicated shapes like miniatures of bodies in a real world such as dolls and miniature cars or parts thereof or pieces of a game. Further, the real bodies 120a and 120b may have structures that are built by a user or may be finished products. Real bodies are understood as robotic devices, fig. 1, ¶0033.
The real body state specification block 22 gets image frames of a taken image from the camera 122 in realtime and analyzes the obtained image frames so as to specify a position of the real body 120 with predetermined time intervals, ¶0044.
The information processing apparatus 10 includes a communication block 20 for transmitting and receiving necessary information to and from the real body 120, ¶0043.
In networked mode of operation the physical locations of first and second robotic devices 120a and 120b can be separated from one another however, still communicating over the network 18, see fig. 10, ¶0025, ¶0078-0079);
a taken image acquiring unit (real body state specification block 22, fig. 2) configured to acquire a taken image obtained by shooting the first robotic device in motion with respect to a physical indication element located in the physical location (The camera 122 is a digital video camera having an imaging device such as a CCD (Charge Coupled Device) or a CMOS (Complementary Metal Oxide Semiconductor) for example and takes a moving image of a space that includes at least the play field 19 and the real bodies 120a and 120b thereon – ¶0032.
The information processing apparatus 10 includes a communication block 20 for transmitting and receiving necessary information to and from the real body 120, a real body state specification block 22 for specifying a state of the real body 120 on the basis of an image taken by the camera 122 for specifying a state of the real body 120 on the basis of an image taken by the camera 122. – ¶0043.
In a mode where state information is transmitted from the real body 120, the communication block 20 receives the state information concerned and supplies the received state information to the real body state specification block 22. In a mode where the real body 120 is operated by a control signal from the information processing apparatus 10, the communication block 20 gets a control signal for this purpose from the information processing block 30 and transmits the obtained control signal to the real body 120 – ¶0044
E.g. robotic devices 218a-c in motion with respect to a physical indication element located in the physical location, implemented by the chess board markings imprinted on the game board 214, see figs. 11-12, ¶0080-0088);
an operation data acquiring unit (information processing apparatus 10, fig. 2. The information processing apparatus 10 may establish communication with another information processing apparatus and a server via a network 18 as required, thereby transmitting and receiving necessary information – ¶0031. As shown, an information processing apparatus 10a that is used by a first user and an information processing apparatus 10b that is used by a second user are connected with each other through the network 18 – ¶0078) configured to acquire operation data for expressing a motion of a second robotic device (As shown, an information processing apparatus 10a that is used by a first user and an information processing apparatus 10b that is used by a second user are connected with each other through the network 18. As shown in FIG. 5, the users operates the input apparatuses 14a and 14b and the real bodies 120a and 120b to make the information processing apparatuses 10a and 10b execute information processing, thereby changing the displays on the display apparatuses 16a and 16b and operating the real bodies 120a and 120b – ¶0078);
a virtual robot control unit (The information processing apparatus 10, ¶0030-0031) configured to use the operation data regarding the first robotic device and the operation data regarding the second robotic device to move a plurality of virtual robots corresponding to the first and second robotic devices in a same virtual space (the basic idea is that the real body 120 and an object inside a display screen which are related with each other in advance are interlocked to each other. In the example shown in FIG. 1, the real body 120a is related with a first character 202a inside a screen and the real body 120b is related with a second character 202b inside the screen. When the first character 202a inside the screen moves to the right side, the real body 120a also moves to the right side on the play field 190. Conversely, when the real body 120a moves forward, then the first character 202a inside the screen also moves forward. Which of the movements is to be reflected on the other is determined by a programmer or the like in accordance with the contents and function of information processing, ¶0036. Also see fig. 7.
In networked mode of operation the physical locations of first and second robotic devices 120a and 120b can be separated from one another however, still communicating over the network 18, see fig. 10, ¶0025, ¶0078-0079.); and
an image generating unit (display processing block 32, fig. 2) configured to generate a display image in which the virtual robot corresponding to the second robotic device is superimposed on the taken image obtained by shooting the first robotic device in the same virtual space (in the networked mode of playing competition users locate at different locations and devices 10a, and 10b are connected to one another over network 18. As shown, an information processing apparatus 10a that is used by a first user and an information processing apparatus 10b that is used by a second user are connected with each other through the network 18. As shown in FIG. 5, the users operates the input apparatuses 14a and 14b and the real bodies 120a and 120b to make the information processing apparatuses 10a and 10b execute information processing, thereby changing the displays on the display apparatuses 16a and 16b and operating the real bodies 120a and 120b – ¶0078. At this moment, the objects that are displayed on the display apparatus 16a of the first user include an object corresponding to the real body 120b to be operated by the second user in addition to an object corresponding to the real body 120a to be operated by the first user. Likewise, the objects that are displayed on the display apparatus 16b of the second user include an object corresponding to the real body 120a to be operated by the first user in addition to an object corresponding to the real body 120b to be operated by second user. Therefore, the information processing apparatuses 10a and 10b sequentially acquire the positional information of the opponent real bodies specified by the real body state specification blocks 22 of the opponent information processing apparatuses 10a and 10b, respectively. Next, the information processing blocks 30 of the information processing apparatuses 10a and 10b process the same program in accordance with the movements of both the real bodies, thereby making the competition game go on in the same way on both sides. – ¶0079. As seen from fig. 8 virtual robot corresponding to the second robotic device 202b is displayed superimposed on the image obtained by shooting the first robotic device, displayed as 202a. Likewise, in network chess game, pieces 210a-c that are operated by a remote user are superimposed on the virtual game board 212 of a virtual world, while 208a-c are operated by moving the real body 120a, 120b, and 120c arranged on the game board 214 of the real world, see fig 11, ¶0080-0086); 
wherein the image includes playing field markings in the virtual space derived from physical markings disposed on the physical indication element, which are detected in the taken image (Referring to FIG. 11, there is shown a diagram illustrating relations between display images and real bodies in a competition game that is played through a network. This example assumes a board game such as chess, in which, in a screen 207, own pieces 208a, 208b, and 208c while opponent pieces 210a, 210b, and 210c are arranged on a game board 212 of a virtual world. It should be noted that an image with the game board 212 viewed from the reverse side is displayed on the screen of the opponent user -¶0080. Here, the virtual game board image 212 viewed by both players includes playing field markings of the chess board in the virtual space derived from physical chessboard markings disposed on the physical indication element, which are detected in the taken image. 
Therefore, of the squares of the game board 214 in the real world, an image is projected onto the game board 214 by use of a projector such that filled graphics 216a, 216b, and 216c are displayed in the squares corresponding to the squares in the opponent pieces are arranged. Alternatively, this image is displayed on a screen of a tablet PC making up the game board 214. if roles of pieces are different from each other like chess, the real bodies and the pieces in the virtual world may be shapes that reflect roles -¶0081.
As a result, each user can recognize by viewing only the game board 214 of the real world that a square concerned is a prohibited area and, like an actual board game, which type of a piece is arranged at which position -¶0082.
Competition games based on networks are not limited to board games as shown above, may be applicable to combat games, car race games, various sport games, and so on. Further, the number of game players is not limited to two- ¶0083.
Also see fig. 12, where opponents pieces 218a-c can automatically move based on the move indications made by the remote opponent player, ¶0085-0088.
Therefore, it is understood that the image screen 207 includes playing field markings implemented in chess board markings, in the virtual space derived from physical markings disposed on the physical indication element marked on game board 214, which are detected in the taken image by camera 122 (¶0080-0082, abstract, ¶0032).);
an image output unit configured to output the display image generated as a result of superimposition to a display (figs. 8, 11).
            Regarding claim 2, Numaguchi discloses the information processing device according to claim 3, wherein the virtual robot control unit makes the plurality of virtual robots compete in a virtual sports venue (FIG. 10 is a diagram schematically illustrating an information transmission system in a mode in which a competition game is played by use of two information processing apparatuses interconnected via a network in the present embodiment, ¶0024. A combat game, in which the first character 202a and the second character 202b are fighting each other in a screen 204, fig. 6-8. Also see ¶0078, fig. 11).
Regarding method claim 6, although wording is different, the material is considered to be substantively similar to that of claim 1 discussed above.
            Regarding claim 7, Numaguchi discloses although wording is different, the material is considered to be substantively similar to that of claim 1 discussed above (e.g. see ¶0013, claim 16 and dependents for realization of program in a computer).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Numaguchi in view of Kurabayashi and further in view of Mizuki et al. (US 2014/0379802, hereinafter Mizuki).
            Regarding claim 5, Numaguchi in view of Kurabayashi discloses the information processing device according to claim 3, wherein the operation data acquiring unit reads out and acquires (Numaguchi: Therefore, the information processing apparatuses 10a and 10b sequentially acquire the positional information of the opponent real bodies specified by the real body state specification blocks 22 of the opponent information processing apparatuses 10a and 10b, respectively.), from a storage unit (Numaguchi: units 24 & 26, fig. 2), second operation data (Numaguchi: The information processing apparatus 10 further includes a real body information storage block 24 for storing information associated with each real body 120 and an interlock scenario storage block 26 for storing a scenario for realizing interlocking between a real body and an object inside a screen).
Numaguchi in view of Kurabayashi is not found disclosing that second operation data is used for expressing a past motion of the second robotic device.
However, Mizuki discloses using ghost data for racing game or fighting game. The term "ghost data" as used herein refers to data based on which a game play of a user can be reproduced. For example, ghost data used in a racing game is data based on which a performance of a machine operated by a user at a certain stage (specifically, on a racing course), which has achieved a good score, can be reproduced. Based on the ghost data, a translucent image of the machine may be displayed on the screen. A user may have a race with the machine that moves based on the ghost data; or may emulate a performance of the machine to achieve a higher score. In another example, ghost data used in a fighting game is data indicative of a character reflecting characteristics (for example, an attack pattern) of a user. A user is able to enjoy a pseudo battle with another user by fighting a character indicated by ghost data (¶0053).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Numaguchi in view of Kurabayashi to include the teaching of Mizuki of acquiring and using stored ghost data from a storage, the ghost data is indicative of previous historical data records of cars participating in a racing competition, to produce appropriate graphics of machine competing in the racing car, to obtain, second operation data is used for expressing a past motion of the second robotic device, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the versatility of the overall system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NURUN FLORA/Primary Examiner, Art Unit 2619